Freight transport in Europe (debate)
The next item is the report by Michael Cramer, on behalf of the Committee on Transport and Tourism, on freight transport in Europe.
Madam President, Commissioner, ladies and gentlemen, firstly I should like to thank the shadow rapporteurs most sincerely in connection with the report on freight transport in Europe as well as the secretariat of the Committee on Transport and Tourism, particularly Mr Catot. Cooperation was fruitful, not least because it showed that the report had been unanimously accepted in committee without any negative votes or abstentions.
Europe's citizens are increasingly suffering under the burden of rising freight traffic, particularly on the roads. My report strives to bring the scourge of the lorry under control. The European Commission has clear objectives for its action plan on freight transport, which it wants to introduce soon.
The independent rail freight network in Europe is unequivocally rejected. Even if it is a pleasant dream, mixed traffic is in most countries comfortable on tracks, i.e. freight and passenger trains travel on the same tracks. The utilisation of existing infrastructure must therefore be improved at every technical and logistical opportunity and - of course - must also be extended when necessary.
The report on the Commission's idea of 'green corridors' has provided greater substance. Transport should be shifted on to environmentally friendly modes of transport in order to reduce not only accidents, congestion and noise, but also air pollution and encroachment on the countryside. Renewable energies ought to have an important role in this, whereupon wind and solar power are expressly mentioned in the report.
With the acceptance of the user and polluter pays principles for all modes of transport, the report also delivers a clear message in the debate on the Eurovignette: transport by heavily polluting lorries should no longer be subsidised, and external costs must be completely internalised.
(Heckling)
... and particularly for aircraft.
Shifting freight traffic from road to rail remains a central aim. For this reason the report is demanding a minimum investment of 40% of EU transport funds in the railways. Only around 17% of freight is transported by rail in Europe. In the highway country of the United States, however, the proportion is 40%. The EU will only be able to deal with the increase in freight traffic if it improves its rail infrastructure. The Member States' transport ministers are being asked as a matter of urgency to look beyond their national perspectives and make the investments necessary for Europe in their own countries.
Interconnection of transport modes is also important. A standard carriage document is also required for shipment by sea, rail, lorry and aircraft, a European maritime transport space without barriers, a not only European, but also worldwide standard for intermodal loading units and, in particular, a better connection between maritime and river ports and the hinterland's road and rail network.
Despite the unanimous vote, my group put forward amendments because some votes in committee were extremely close. The most important amendment concerns the challenge to the Commission to specify the areas of major congestion and problems in the European rail freight transport system. This kind of analysis is necessary in order to quickly eliminate the weak spots in the rail network and thus create greater capacity. The Commission itself, incidentally, has very much welcomed this idea and I hope that tomorrow - during the vote in plenary - a majority will be obtained on this.
Many thanks once again to all my fellow Members and for their attentiveness.
Member of the Commission. - Madam President, in a set of four communications adopted in 2007 and 2008, the Commission has developed its strategy for improving the performance of the systems of freight transport in Europe. These communications are: firstly, the EU's freight transport agenda, boosting the efficiency, integration and sustainability of freight transport in Europe; secondly, the action plan for freight transport logistics; thirdly, towards a rail network giving priority to freight; and fourthly, the multiannual contract for rail infrastructure quality.
I am particularly pleased to see that all of these communications have now become the subject of a motion for a resolution in your assembly, which indicates the importance Parliament attaches to this matter.
I would like to thank the rapporteur, Mr Michael Cramer, for the work that he has done, and all the Members who have contributed to it.
In terms of tonnes per kilometre, the White Paper of 2001 foresaw a 50% growth in goods transport in Europe between 2000 and 2020. The Commission will update that estimate next year, but it is already clear that it was pretty accurate. The major challenges presented by this growth, the fight against congestion and climate change, reductions in pollutant emissions and guaranteed security of the energy supply are more topical now than ever they have been.
The choice of means of transport should, therefore, be directed towards the least pollutant ones, although each means of transport, including road transport, should be used where it is most efficient and most suitable.
There is also a need to improve the efficiency of the European transport system by implementing measures aimed at introducing information technology on a large scale, in administrative simplification as well as enhanced service quality.
I welcome the fact that the draft report is encouraging the Commission to pursue a goods transport policy that places a greater emphasis on sustainability. Our wish is to create a transport system that is reliable, effective and viable, both financially and environmentally. To this end I am convinced that co-modality - that is, the rational and optimum use of all modes of transport on their own and in combination - must become one of the guiding rules behind our thinking and action.
In addition, the various modes of transport must meet a number of performance criteria that are essential to competitiveness. In particular, punctuality, regularity, reliability, high quality, sufficient capacity, interoperability and transnational coordination on international corridors are some of the watchwords for an array of services that has the customer absolutely in mind. It is through specific, immediate action at a controlled cost such as those contained in the text of your resolution, together with other European initiatives such as the Green Paper on the future of the TEN-T, that we will be able to increase the efficiency of the European transport system.
Madam President, Commissioner, ladies and gentlemen, my group supports the own-initiative report by the Committee on Transport and Tourism with its multifaceted proposals for freight transport in Europe. The framework conditions for environmentally friendly freight transport tailored to suit market needs are crucial for growth and employment in the European Union.
I must also say, however, that the European Union and the Member States are being called upon to increase their efforts considerably in developing and upgrading efficient transport structures. We shall be reminding the Commission of this when we carry out the mid-term review of finances. Making grand speeches does not help if the money is not made available to upgrade the trans-European networks. Upgrading the transport infrastructures applies in particular to rail transport. The priority here is to upgrade the most heavily used rail corridors and equip them with the ERTMS cross-border European rail traffic control system so that we quickly shift freight transport from road to rail. However, to tell you the truth, Commissioner, when you compiled the list of proposals for freight services - I still remember that Neil Kinnock had already had the idea of separate rail networks for freight transport - you were once again acting on the Commission's proposal 'Towards a rail network giving priority to freight'. Since that time nobody at the Commission has been talking about this because you and we know that there is not enough money to provide a second rail network alongside a normal, sensibly developed system tailored to suit market needs. As the Commission you should therefore be telling the truth: the idea of separate freight networks is dead. Let us develop sensible, dual-use networks: primarily passenger trains by day and primarily freight trains by night. We then have to resolve the problem of noise because in cities in Germany and elsewhere, and along the Rhine, the noise at night really gets on citizens' nerves and stops them sleeping. Therefore, let us talk about practical sound-proofing measures on the railways, on the trans-European networks and on the dual use of the rail network.
It is even more important, however, that we take sensible action on the logistics. That, Mr Cramer, is mentioned all too little in the report. It is important that the Member States and the EU work more effectively together with industry and the service enterprises in order to make better use of the freight logistics. The use of logistics is, of course, a primary task of the enterprises. They know best how logistics are used. However, the European Union and the Member States can help by lifting unnecessary national restrictions and - this I fully concede to Mr Cramer - by providing standard customs documents, for example, in order that better use can be made of the logistics. Let us therefore upgrade the infrastructure nationally and let us cooperate with the industry in determining the best use of transport logistics.
Madam President, I would first of all like to thank the Commission for the Logistics Action Plan, which has taken into account the majority of the European Parliament's previous proposals. I would also like to thank Mr Cramer, the rapporteur, for being open to constructive dialogue. This has achieved a more integrative text in which logistics should not only contribute to the sustainability of transport in general, and of freight transport in particular, but also to improving mobility by including logistical solutions for all modes of transport and support for green corridors as models of mobility and convenience.
I also welcome the fact that emphasis is placed on using the existing rail traffic networks which are being freed up as a result of the progress made with high-speed passenger trains, and can be specifically dedicated to freight transport.
I also think that the inclusion of the prominent role of internal logistical platforms and dry docks is important, as well as the promotion of urban logistics through determinedly enhancing the logistics aspect of the very interesting CIVITAS programme, which we welcome.
We would also like to thank Mr Cramer for the emphasis placed on the logistics factor in priority cross-border rail freight corridors, among which I must mention the line that includes the central Pyrenees crossing that will be a future link between the Spanish logistical platforms such as Plaza and those in the South of France.
To conclude I would like to draw the Commission's attention to the proposal to arrive at a programme for strengthening cooperation between the national logistics plans of the Member States by the end of this year, which would help to prepare more effective formulas for mitigating the current shortage of resources and dealing with the needs of what is a key sector at this time, in this economic climate, in which fuel prices, the demands of combating climate change, the peripherality caused by enlargement and the dangerous working conditions in the sector mean that it is more urgent that intelligent, innovative and attractive solutions are applied, which only an ambitious European logistics action plan can offer us.
My group therefore supports Mr Cramer's report and his Amendment 4 on multi-annual contracts.
on behalf of the GUE/NGL Group. - (NL) Madam President, at various stages of the production process goods are hauled to a faraway place, subsequently ending up in a completely different place as finished products. They are often transported in the most environmentally unfriendly way: by lorry on the increasingly congested motorways. The enormous growth in freight transport, which is still continuing, has been caused by a steady decrease in the costs involved. This is bad news for the environment, for safety, for working conditions and also for animal welfare. My group therefore opts for restricting the growth in transport, and for transferring the necessary remaining transport to the railways and inland waterways as far as possible. This desire is reflected in toned-down form in the European Commission proposals and in the supplementary proposals by the rapporteur, Mr Cramer.
We object to the possibility of precedence being given to freight transport at the expense of passenger trains, however. The growth in freight transport may necessitate a supplementary infrastructure to prevent the two interfering with each other. In addition, I would draw attention to the problems with the launch of the uniform European safety system ERTMS. Investment in this will be beneficial for the future, but will cause problems in the short term.
Madam President, I should like to start by thanking Mr Cramer for his work as rapporteur. The report is a good one, and I should like to highlight the following aspects of it.
Freight traffic must be unrestricted, honest and clean, and we are working hard in this House to make this happen. Earlier this year, the end of cabotage restrictions came into view. That was a good start. This report continues in that vein, and that is excellent. The rapporteur rightly points out that urban freight logistics require a specific approach. It is of the utmost importance that European towns and cities be cleaned up. I think that computerised speed adjustment in towns and cities is an excellent instrument, therefore, and I hope that the European Commission will support measures and make proposals to ensure that freight transport in towns and cities is not constantly having to brake and accelerate. This is the way to make freight transport faster and cleaner.
(RO) The Union's economic development and competitiveness depend on efficient transport of goods. We have to develop the railway infrastructure, the maritime corridors, the ports infrastructure and co-modality. Improving the connections between seaports and river ports and the inland railway and road network is an important component of the logistic infrastructure.
Romania's and Bulgaria's accession provides the European Union with an exit to the Black Sea. The Danube is now almost entirely a waterway inside the Union. This means new opportunities for the European transport of goods. Nevertheless, I emphasize that the efficient transport of goods needs: balanced use of all types of transport, decongesting traffic, simplifying procedures, legislative stability, investments in logistics systems and intelligent transport systems, such as Galileo, but especially ensuring transportation safety.
Programmes such as Naiades and Marco Polo are not sufficiently used by Member States in order to improve the transport of goods. Nevertheless, I call the Commission's attention to the barriers met by some road carriers, and I refer to the Romanian ones, when transiting the territory of certain Member States.
Madam President, Commissioner, we also have to think of our own failings, of course. We cannot always be talking about sustainable transport on Sundays and doing the opposite from Monday to Friday. It does seem to be the case that in the Commission 60% of the money flowing into transport flows into roads as co-financing and only 20% of it into environmentally friendly railways.
It can be said that transport in Europe is too cheap and environmentally friendly transport too expensive. This is also to do with the framework conditions. We do, for example, have a compulsory rail toll system for each Member State. This applies to every engine, every kilometre of track, whereas the toll in environmentally damaging road transport is voluntary, its amount is limited and it applies only to motorways, and usually only to lorries of 12 tonnes or more. You need to change these unfair framework conditions, otherwise you will resolve neither problems to do with climate policy nor transport problems. The forecast is that traffic is on the increase. But why is it on the increase? Because it does not cost anything.
There are several examples that could be mentioned. I should like to mention one example from your home country. The United Kingdom exports 1.5 million tonnes of pork every year. If you look at the balance of imports, this shows that the United Kingdom also imports a further 1.5 million tonnes of pork. We could eliminate this. We could eliminate this transportation and use the capacity, which we definitely need, to do so. In Europe we therefore have to eliminate a lot of the nonsense over transport capacity and then we have to shift transport over to environmentally friendly modes and design it to be efficient so that we can guarantee mobility, while providing people with the goods, but also protecting the environment, because this is the order of the day.
Without a healthy environment, neither we nor our children and children's children have the future we all want.
The debate is closed.
The vote will take place on Thursday 4 September.
Written statements (Rule 142)
in writing. - Sustainable and efficient freight transport must indeed seriously be improved as the transport sector is responsible for a large share of CO2 emissions in the Union. As the sector is expected to grow substantially, increasing its efficiency and sustainability should be seen as an opportunity to develop its economic competitiveness and to create numerous jobs.
The Union should therefore allocate resources sufficient to achieve the ambitious objectives of improved mobility, intermodality in transport modes, energy efficiency, reduced consumption of oil and reduced pollution. We welcome therefore the strategic approach of the proposed Freight Transport Action Plan and its objectives: to focus on freight corridors using a combination of the various modes of transport; to promote innovative technologies and infrastructures; more efficient freight transport management and to enhance the attractiveness of modes of transport other than road. To ensure the success of a sustainable European transport policy, we - of course - have to bear in mind the importance of fostering synergies and complementarities with other European policies such as energy and environment policies.
Cross-border harmonisation of national rules and synergy with the other related policies are necessary conditions for the achievement of the objectives of sustainable and efficient freight transport.